                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Darrell Collins

     v.                                     Case No. 18-cv-01109-PB

FCI Berlin, Warden, et al




                                ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 15, 2021. The defendants’ motion to dismiss

and motion for summary judgment (doc. no. 31) is granted.

Collins’s complaint and complaint addendum are dismissed. The

clerk may enter judgment and close the case. “‘[O]nly those

issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”      School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to
magistrate's report will waive the right to appeal).

                                   /s/ Paul Barbadoro
                                  ____________________________
                                  Paul Barbadoro
                                  United States District Judge

Date: July 9, 2021
